Citation Nr: 1000825	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  97-33 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 
1999, for the grant of service connection for residuals of a 
neck fracture.

2.  Entitlement to an effective date earlier than July 6, 
1999, for the grant of service connection for residuals of a 
cheek bone fracture.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, the District of Columbia, which 
effectuated a February 2006 Board decision.  When this claim 
was originally before the Board in July 2008, it was remanded 
for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In 
his April 2008 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In accordance 
with this request, in July 2008, the Board remanded the 
Veteran's claim to the RO in order for him to be scheduled 
for a hearing. Accordingly, the Veteran was scheduled for a 
hearing on September 17, 2009; however, on September 16, 
2009, he contacted the RO and reported that he would not be 
able to attend the hearing because he had to care for his 
sick mother.  He requested that his hearing be rescheduled.  

Subsequently, in a September 2009 ruling, the Board 
determined that the Veteran had shown good cause for his 
failure to appear at the hearing and that the circumstances 
surrounding his failure to appear were such that he could not 
have submitted a timely request for postponement to the RO.  
See 38 C.F.R. § 20.704(d) (2009).  As such, the Veteran's 
hearing before a Veteran's Law Judge has been scheduled for 
January 25, 2010.  Since the RO is responsible for handling 
hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a hearing at the RO before 
a Veterans Law Judge on January 25, 2010.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

